Judgment unanimously affirmed. Memorandum: Defendant’s primary contention is that the trial court erred in failing to suppress his statement to the police. This statement was made while defendant was in jail on an unrelated charge. He asserted that since he was represented on the unrelated charge, his statement must be suppressed (see, People v Bartolomeo, 53 NY2d 225, 231-232; People v Rogers, 48 NY2d 167). Because defendant failed to establish at the suppression hearing that he was in fact represented by counsel on the unrelated charge, his motion was properly denied (see, People v Rosa, 65 NY2d 380, 386-387).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Ontario County Court, Reed, J. — burglary, third degree.) Present — Callahan, J. P., Boomer, Green, Lawton and Davis, JJ.